NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE ALVOGEN IP CO. S.A.R.L_.

2012-1305
(Serial No. 77/939,659)

Appeal from the United States Patent and Trademark
Of[ice, Trademark Trial and Appeal Board.

ON MOTION

Before NEWMAN, LoUR:[E and O’MALLEY, Circuit Ju,dges.
PER CURIAM.
0 R D E R

The Director of the United States Patent and Trade-
mark Office moves without opposition to remand this
matter to the Trademark Trial and Appeal Board
(“Board”) for further processing

Alvogen IP Co. S.A.R.L. (“Alvogen") appealed the
Board’s decision refusing to register its trademark as
likely to cause confusion with the design mark shown in
R»egistration N0. 3,127,143. Because Registration No.
3,127,143 has now been cance1ed, it no longer poses a bar
to registration

IN as ALvoGEN IP co 2

Accordingly,

IT ls ORDERED THAT:

(1) The motion to remand is granted.
(2) Each side shall bear its own costs.

FoR THE CoURT

 2 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Gregg A. Paradise, Esq.

Raymond T. Chen, Esq.
s25

` FlLEo
U.S. COUHT OF APPEAI.S FDH
Issued As A Mandate:  2 1  THE FEDERALC{RC“"
JUN 21--2012

JAN HOBBALY
CI.ERK